DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-9 are withdrawn.
Claims 11-15 and 17 are cancelled.
Claims 21-22 are new added claims.
Claims 10, 16, and 18-22 are rejected.
In view of the amendment, filed on 11/22/2021, the following rejections are withdrawn from the previous office action, mailed on 08/19/2021.
Rejections of claims 13 and 16 under 35 U.S.C. 112(b)
Rejection of claims 10-14 under 35 U.S.C. 102(a)(1) as being anticipated by Schippers (US 3,633,494)
Rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over Schippers (US ‘494)

New Grounds of Rejections
Claim Objections
Claim 10 is objected to because of the following informalities:
Amended claim 10, in 6th line, after “between 1 and 10, and the screw extruder includes”, comma is redundant and needs to be removed or to be replaced with semicolon.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Such claim limitation(s) is/are:
Claims 11, 21, and 22 includes the limitation of “the communication tool is configured to block a movement of a granular material in a circumferential direction within the intake region and crush granular material as the extruder screw rotates” which needs to be interpreted under requirements of 35 U.S.C. 112(f). The specification of the instant application defines “ribs” or “blades” as corresponding structure for the claimed placeholder of “the communication tool”. See the published application for the instant application: paragraph [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10, 21, and 22 recite “the extruder screw is configured to rotate relative to the communication tool” which fails to comply with the written description requirement. Even though the specification recites “as a result of the oppositely directed rotation of the helical screw 10 in relation to the screw shaft 201, the granular material 6 is transported into the extruder screw 2, is compacted and comminuted to form large components of the material 6, whereby further compaction of the material may be carried out”, the specification fails to provide description that “the extruder screw is configured to rotate relative to the communication tool”, as claimed in claims 10, 21, and 22. Further, such limitation considered as “new matter”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 10, 21, and 22 recites “an extruder screw provided with a screw shaft extending in a first direction through the filling device and filling funnel”, in 10th line, while prior to the cited limitation, each of said claims recites “a screw extruder having a length and a diameter…”. Based on the disclosure of the invention, both “an extruder screw” and “a screw extruder” should refer to the same screw since the specification disclose only “one screw shaft (201)”. However, based on the claims’ formulation, it is not clear if the cited “an extruder screw” in 10th line of said claims refer to the previously cited “a screw extruder” or refers to a new limitation. Clarification is requested.
Claim 16 recites “the extrusion device of claim 15” while claim 15 is cancelled. Therefore, scope of the claim is vague and indefinite. Accordingly, changing a dependency of the claim 16 is necessitated.
Claim 18 recites “the extrusion device of claim 17” while claim 17 is cancelled. Therefore, scope of the claim is vague and indefinite. Accordingly, changing a dependency of the claim 18 is necessitated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of McAlister (US 4,319,871)
	Womer (US ‘364) discloses a single screw micro-extruder (10) comprising a printer head (12), wherein the micro-extruder comprising: a feed chamber having a conically shaped feed surface (26), said feed chamber (20) having an opening for receiving solid plastic pellets; an extrusion barrel (30) having a length (34), a longitudinal axis extending downwardly from the feed chamber, and an inner conically shaped, concentric bore (35) between input and output ends with a conical angle, the bore (35) having a mouth at the input end and an exit opening (39) at the output end with a melt section therebetween, and a diameter at the mouth being greater than a diameter of the exit opening; an extrusion nozzle (80) at the output end of said extrusion barrel (30); and a rotatable screw (50) having a length extending along the longitudinal axis through the conical bore (35) of the extrusion barrel (30), the screw (50) is rotatably supported at a drive-shaft portion by a bearing-seal housing (18) after passing through the feed chamber for attachment to the torque drive mechanism of the printer head. (see page 7, claim 1)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A screw extruder (50’))]
    PNG
    media_image1.png
    728
    465
    media_image1.png
    Greyscale


[AltContent: textbox (An opening (22))]
[AltContent: arrow][AltContent: textbox (A filling device (20’))]
[AltContent: textbox (A communication tool (28’, 121))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A filling funnel (126))][AltContent: arrow]
    PNG
    media_image2.png
    439
    462
    media_image2.png
    Greyscale


	Further, Womer (US ‘364) disclose the screw has a constant diameter (64) at the root core (54) of about 0.5 inches relative to the screw’s overall length (70) of about 15 inches and barrel length (34) of about 10 inches. These dimensions, however, are relative and may be adjusted to accommodate the different melting properties of various plastics, screw configurations for mixing, print speeds, extruder weight requirements, etc. (see paragraph [0065])
Therefore, as to claims 10, 21, and 22, Womer (US ‘364) discloses an extrusion device configured to extrude thermo-mechanically deformable granular materials in an additive production process, the extrusion device comprising: a screw extruder (50’) having a length and a diameter, wherein the length and diameter have a length-to-diameter ratio of 30, and the screw extruder (50’) includes a filling device (20’) defining an opening (22) configured to receive a pre-processed material, a filling funnel (126) extending from the 
	Further, Womer (US ‘364) discloses the screw has a constant diameter (64) at the root core (54) of about 0.5 inches relative to the screw’s overall length (70) of about 15 inches and barrel length (34) of about 10 inches. These dimensions, however, are relative and may be adjusted to accommodate the different melting properties of various plastics, screw configurations for mixing, print speeds, extruder weight requirements, etc. (see paragraph [0065])
	Womer (US ‘364) fails to disclose the length and the diameter have a length-to-diameter ratio ranging between 1 and 10, as claimed in claims 10 and 16, and Womer (US ‘364) fails to disclose a helical screw disposed at an inner wall of the filling funnel, as claimed in claim 10.
	In the analogous art, McAlister (US ‘871) discloses an extruding device (100) comprises, in general, a barrel section (122) within which is mounted a rotatable feed screw assembly (124) driven by an output shaft (126) of an electric motor (128)
a barrel section (122), a double helix tapered screw (166) through a torque limiting coupling assembly (130). (see column 9, lines 2-6)
[AltContent: textbox (A helical screw disposed at an inner wall of the filling funnel (172))][AltContent: textbox (A screw extruder (166))][AltContent: arrow]
    PNG
    media_image3.png
    384
    379
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    503
    480
    media_image4.png
    Greyscale


	
Further, McAlister (US ‘871) teaches the barrel section (122) includes a lower portion 170 which has a frustoconical interior peripheral surface 172 which closely approximates the exterior periphery of the tapered screw section 166. Formed in the wall of the lower portion 170 of the barrel section 122 is a series of elongated longitudinally extending slots 174 which are equally annularly spaced about the frustoconical interior peripheral surface 172. As shown, the slots extend upwardly into the central portion 130 and terminate adjacent bearings 162. As best shown in FIG. 16, there are eight slots 174 formed in the interior peripheral surface 172, which slots serve to prevent plastic pellets engaged by the screw 166 from turning with the screw. In this way, it is insured that the pellets will be continuously compressively engaged and moved longitudinally downwardly as the screw rotates. (see column 9, lines 55-68)
	Therefore, as to claim 10, McAlister (US ‘871) discloses a helical screw (174) disposed at an inner wall of the filling funnel (172).
	McAlister (US ‘871) further discloses a screw having a L/D ratio of approximately 3.3:1 achieves through puts only available in conventional extruders having L/D ratios ranging between 24:1 to 30:1. High output from low L/D ratio in the extruder device invention is possible because the extrusion 
	Therefore, as to claims 10, 16, 21, and 22, McAlister (US ‘871) teach a screw extruder having a length and a diameter, wherein the length and diameter have a length-to-diameter ratio of about 3.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the extrusion device, as taught by Womer (US ‘364), through providing a length-to-diameter ratio of ranging between 1 and 10 in order to improve the workability of the apparatus through providing a high output from low L/D ratio in the extruder device because the extrusion operation is separated into two distinct functional events, as suggested by McAlister (US ‘871).
	Further, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the extrusion device, as taught by Womer (US ‘364), through providing a helical screw disposed at an inner wall of the filling funnel in order to improve the workability of the apparatus by preventing plastic pellets engaged by the screw from turning with the screw so that the pellets will be continuously compressively engaged and moving longitudinally downward as the screw rotates, as suggested by McAlister (US ‘871).
As to claim 18, Womer (US ‘364) discloses blades (166) of the extruder screw are arranged in a first direction and blades (121) of the helical screw are arranged in a second direction, opposite the first.
	As to claim 19, Womer (US ‘364) teaches the comminution tool has a hardness greater than or equal to a hardness of a material intended to be processed.
	As to claim 20, Womer (US ‘364) discloses the extruder screw has a hardness greater than or equal to a hardness of a material intended to be processed.
Claims 10, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schippers (US 3,633,494) in view of McAlister (US 4,319,871).
Schippers (US ‘494) discloses a feed extruder (3) wherein the feed hopper (9) of the screw press has at least one stationary, vertically adjustable, radial baffle plate (22), a spiral or helical impeller member (23) preferably conforming substantially with the shape of the contiguous part of the hopper and surrounding and orbiting about the baffle wall or plate (22), and also one or more expeller bodies (35) inside a spiral impeller revolving in the annular space between a conical segment of the hopper and the baffle plates and expeller bodies. (See abstract; column 3, lines 29-41)
[AltContent: textbox (Openings (16, 19))][AltContent: arrow][AltContent: arrow][AltContent: textbox (An extruder screw (6))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A communication tool (22, 23))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A filling device (9))][AltContent: textbox (An extrusion device (3))]
    PNG
    media_image5.png
    381
    268
    media_image5.png
    Greyscale

[AltContent: textbox (A communication tool (22, 23))]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (A filling funnel (10))]
    PNG
    media_image6.png
    248
    234
    media_image6.png
    Greyscale


Therefore, as to claims 10, 21, and 22, Schippers (US ‘494) discloses an extrusion device configured to extrude thermo-mechanically deformable granular materials in an additive production process, the extrusion device comprising: a screw extruder (6) having a length and a diameter, wherein the length and diameter have a length-to-diameter ratio of 30, and the screw extruder (6) includes a filling device (9) defining an openings (16, 19) configured 
	Further, Schippers (US ‘494) disclose a screw feed or entry performance of an extruder which has a worm diameter of 60 mm. with a worm length of 17 D=1,020 mm. Therefore, Schippers (US ‘494) disclose a length to diameter (L=1,020mm/D=60mm) ratio of 17.
	However, Schippers (US ‘494) fails to disclose the length and the diameter have a length-to-diameter ratio ranging between 1 and 10, as claimed in claims 10, 16, 21, and 22, and Schippers (US ‘494) fails to disclose a helical screw disposed at an inner wall of the filling funnel, as claimed in claim 10.
	In the analogous art, McAlister (US ‘871) discloses an extruding device (100) comprises, in general, a barrel section (122) within which is mounted a rotatable feed screw assembly (124) driven by an output shaft (126) of an electric motor (128)
a barrel section (122), a double helix tapered screw (166) through a torque limiting coupling assembly (130). (see column 9, lines 2-6)
[AltContent: textbox (A helical screw (174) disposed at an inner wall of the filling funnel (172))][AltContent: textbox (Screw section (166))][AltContent: arrow]
    PNG
    media_image3.png
    384
    379
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    503
    480
    media_image4.png
    Greyscale



	Further, McAlister (US ‘871) teaches the barrel section 122 includes a lower portion 170 which has a frustoconical interior peripheral surface 172 which closely approximates the exterior periphery of the tapered screw section 166. Formed in the wall of the lower portion 170 of the barrel section 122 is a series of elongated longitudinally extending slots 174 which are equally annularly spaced about the frustoconical interior peripheral surface 172. As shown, the slots extend upwardly into the central portion 130 and terminate adjacent bearings 162. As best shown in FIG. 16, there are eight slots 174 formed in the interior peripheral surface 172, which slots serve to prevent plastic pellets engaged by the screw 166 from turning with the screw. In this way, it is insured that the pellets will be continuously compressively engaged and moved longitudinally downwardly as the screw rotates. (see column 9, lines 55-68)
	Therefore, as to claim 10, McAlister (US ‘871) discloses a helical screw (174) disposed at an inner wall of the filling funnel (172).
	McAlister (US ‘871) further discloses a screw having a L/D ratio of approximately 3.3:1 achieves through puts only available in conventional extruders having L/D ratios ranging between 24:1 to 30:1. High output from low L/D ratio in the extruder device invention is possible because the extrusion 
	Therefore, as to claims 10, 16, 21, and 22, McAlister (US ‘871) teach a screw extruder having a length and a diameter, wherein the length and diameter have a length-to-diameter ratio of about 3.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the extrusion device, as taught by Womer (US ‘364), through providing a length-to-diameter ratio of ranging between 1 and 10 in order to improve the workability of the apparatus through providing a high output from low L/D ratio in the extruder device because the extrusion operation is separated into two distinct functional events, as suggested by McAlister (US ‘871).
	Further, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the extrusion device, as taught by Womer (US ‘364), through providing a helical screw disposed at an inner wall of the filling funnel in order to improve the workability of the apparatus by preventing plastic pellets engaged by the screw from turning with the screw so that the pellets will be continuously compressively engaged and moving longitudinally downward as the screw rotates, as suggested by McAlister (US ‘871).
As to claim 18, Schippers (US ‘494) discloses blades (22) of the extruder screw are arranged in a first direction and blades of the helical screw are arranged in a second direction, opposite to the first direction.
	As to claim 19, Schippers (US ‘494) teaches the comminution tool has a hardness greater than or equal to a hardness of a material intended to be processed.
	As to claim 20, Schippers (US ‘494) discloses the extruder screw has a hardness greater than or equal to a hardness of a material intended to be processed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 16, and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments are mainly directed to the matter that the prior art of Schippers fail to disclose the newly added limitations to claim 10 and the new limitations added by claims 21-22.  This is not found persuasive because as it has been clarified above, a truncated cone portion is arranged radially in lower portion opposite to the positioning of the openings (9, 19) at the upper portion. Further, Schippers disclose “the communication tool includes a plurality of vertically extending ribs or blades”
	Further, Applicant’s arguments that “Schippers fails to teach or suggest a communication tool allegedly the spiral or helical impeller member (23) that rotates relative to an extruder screw”. This is not found persuasive because worm or screw (6) connected to the drive shaft (7) rotates relative to the tubular carrier support (24) carrying the tools (22 and 23).
	In general, applicant’s arguments are mainly directed to the newly introduced claimed subject matter. However, in above new grounds of rejections, new references of Womer (US ‘364) and McAlister (US ‘871) are introduced that fully address the claimed subject matter. Therefore, arguments are moot in view of the above new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amurri et al. (US 10,926,231) disclose an extrusion device, comprising: an extrusion body extending along a feeding direction, wherein the extrusion screw has a length and a diameter such that a ratio between the length and the diameter is comprised between 4 and 8.
	Schaaf (US 5,567,463) disclose a single screw extruder with a length to diameter ratio, L:D of say, 2:1.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	03/08/2022